PER CURIAM.
The appellant seeks review of an order denying a motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because the judge who entered the order denying the appellant’s rule 3.800(a) motion previously recused himself from the appellant’s trial court case, we reverse.
“Once a trial judge recuses himself from a given case, any subsequent orders he enters in that case are void and have no effect.” Davis v. State, 849 So.2d 1137, 1138 (Fla. 1st DCA 2003); Bolt v. Smith, 594 So.2d 864, 864 (Fla. 5th DCA 1992). This bar includes rulings on subsequent postconviction motions. Meaweather v. State, 732 So.2d 499, 500 (Fla. 1st DCA 1999).
Accordingly, this case is remanded with directions that the chief judge of the circuit court appoint a different judge to consider and rule on the appellant’s rule 3.800(a) motion.
REVERSED.
WEBSTER, VAN NORTWICK and LEWIS, JJ., concur.